Title: Thomas Jefferson to John Mackey, 9 May 1816
From: Jefferson, Thomas
To: Mackey, John


          
            Sir
             Monticello May 9. 16.
          
          I recieved yesterday your letter of May 2. on the 3d an anonymous writing had come to hand which bearing the date of Apr. 18 as now mentioned by you, is I presume the paper called for. being anonymous I knew not to whom to return it. this is now done on the presumption it is yours. I do not meddle in printing any thing. my time of life requires rest of body and mind and that I should withdraw myself from all correspondence which no special duty makes incumbent on me. the existing generation posesses as much wisdom as that which preceded them, and will, I am confident, take as good care of their affairs. the paper inclosed is of their concern, and they will probably do it justice if you chuse to submit it to them. Accept my respects
          Th: Jefferson
        